Case: 1:16-cv-09215 Document #: 193 Filed: 11/05/19 Page 1 of 1 PageID #:4595

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Ian Charles Armstrong
                                   Plaintiff,
v.                                                   Case No.: 1:16−cv−09215
                                                     Honorable Matthew F. Kennelly
Cook County, Illinois, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 5, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing held
on 11/5/2019. Defendant Michael Tylor to continue the start date of the trial [190] is
granted in part and denied in part. The Court will start the trial on 11/18/2019 as
scheduled with only the Jury Selection being conducted on that date. Mailed notice.
(mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
